Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: Fig. 1A
Species 2: Fig. 1B
Species 3: Fig. 4
 The species are independent or distinct because the different species have mutually exclusive characteristics for each identified species as indicated above.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Gunther J. Evanina (Reg. No. 35,502) on 6/21/22 a provisional election was made with traverse to prosecute the invention of Species 1, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref No. 48 in Figs. 1A, 1B, and 2; and Ref. No. 22 in Fig. 2 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both “second compressor” and “first compressor wheel”; reference character “50” has been used to designate both “air outlet” and “second gear”; reference character “52” has been used to designate both “compressed air outlets and compressed air conduits” and “3rd gear”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "18" and "20" have both been used to designate the second compressor wheel (see Para 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ref Nos. 46, 70.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Ref No. 24 in Fig. 2 appears to be pointing to the wrong element (Ref. No. 36 is described as “belt, chain or shaft” in Para 16 and Ref. No. 24 is described as a “belt” in Para 16, however 24 and 36 are shown pointing to different elements in Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because “the compressor wheels” in line 6 should be --the first compressor wheeland the second compressor wheel--.  
Claim 3 is objected to because “the second outlet” in line 3 should be --the second compressor--.
Claim 4 is objected to because “the first and second volutes” in line 3 should be --the first volute and the second volute
Claim 6 is objected to because “the second outlet” in line 3 should be --the second compressor--.
Claim 7 is objected to because “the first and second volutes” in line 3 should be --the first volute and the second volute
Claim 8 is objected to because “a plane” in line 2 should be --the plane--.
Claim 12 is objected to because “the second outlet” in line 3 should be --the second compressor--.
Claim 13 is objected to because “the first and second volutes” in line 3 should be --the first volute and the second volute
Claim 15 is objected to because of the following informalities:
“claim 12” in line 1 should be --claim 11--;
“the second outlet” in line 3 should be --the second compressor--.
Claim 16 is objected to because of the following informalities:
“claim 13” in line 1 should be --claim 15--;
“the first and second volutes” in line 3 should be --the first volute and the second volute
Claim 17 is objected to because of the following informalities:
“claim 14” in line 1 should be --claim 16--;
“a plane” in line 2 should be --the plane--.
Claim 18 is objected to because “the air intake manifold” in lines 2-3 should be --an intake manifold--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells (U.S. 2,667,298).

    PNG
    media_image1.png
    737
    1043
    media_image1.png
    Greyscale


Re claim 1:
Wells discloses a supercharger (Col. 1, Line 39 - “auxiliary supercharger stage” (see Figs. 1-2 and 4)) comprising: 
a first compressor (Modified Fig. 2/4 above - A (person having ordinary skill in the art would recognize element A as a type of first compressor as described in Col. 2, Lines 7-19)) having a first compressor wheel (104, impeller - Col. 3, Line 7 (a type of first compressor wheel as shown in Fig. 4)) fixed on a rotatable shaft (110, shaft assembly - Col. 3, Line 10 (a type of rotatable shaft as shown in Fig. 4 and as described in Col. 3, Lines 6-21))(see Fig. 4 and Col. 3, Lines 6-21 - “…impellers 104 and 106 are mounted on opposite ends of a shaft assembly 110…”); 
a second compressor (Modified Fig. 2/4 above - B (person having ordinary skill in the art would recognize element B as a type of second compressor as described in Col. 2, Lines 7-19)) having a second compressor wheel (106, impeller - Col. 3, Line 7 (a type of second compressor wheel as shown in Fig. 4)) fixed on the rotatable shaft (110)( see Fig. 4 and Col. 3, Lines 6-21 - “…impellers 104 and 106 are mounted on opposite ends of a shaft assembly 110…”); and 
a mechanical linkage (64, accessory drive shaft - Col. 2, Lines 24-25 (a type of mechanical linkage as shown in Fig. 4 and as described in Col. 2, Line 40 - Col. 3, Line 8)) for transmitting power from a running internal combustion engine (22, aircraft engine - Col. 1, Line 50 (a type of running internal combustion engine as shown in Fig. 1 and as described in Col. 1, Lines 48-54)) to the rotatable shaft (110) to drive the compressor wheels (104, 106)(see Figs. 1 and 4 and Col. 2, Line 40 - Col. 3, Line 21).
Re claim 2:
Wells discloses the supercharger (Col. 1, Line 39 - “auxiliary supercharger stage”) of claim 1 (as described above), further comprising an air inlet (43, opening - Col. 2, Line 13 (a type of air inlet for element A (Modified Figs. 2/4 above) as described in Col. 2, Lines 11-19)) for the first compressor (Modified Fig. 2/4 above - A) and an air inlet (45, opening - Col. 2, Line 13 (a type of air inlet for element B (Modified Figs. 2/4 above) as described in Col. 2, Lines 11-19)) for the second compressor (Modified Fig. 2/4 above - B), wherein the air inlet (43) for the first compressor (Modified Fig. 2/4 above - A) is parallel with the air inlet (45) for the second compressor (Modified Fig. 2/4 above - B)(see Figs. 1, 2, 4 and Col. 2, Lines 11-19 - “…Air enters the supercharger casings through ducts 46 and 48, Fig. 1, communicating with the centrally located openings 43 and 45, Fig. 4, in the casings 42 and 44…” (elements 43 and 45 are shown in parallel arrangement and description is that of parallel flow)).
Re claim 3:
Wells discloses the supercharger (Col. 1, Line 39 - “auxiliary supercharger stage”) of claim 1 (as described above), further comprising an air outlet (Modified Fig. 2/4 above - C (person having ordinary skill in the art would recognize element C is a type of air outlet for element A as shown and as described in Col. 2, Lines 11-19 - “…Air compressed by the auxiliary compressor stages may be discharged from the casings 42 and 44 into one or more intercoolers 50 and thence to the duct 52 leading to the carburetor 54…”)) for the first compressor (Modified Fig. 2/4 above - A) and an air outlet (Modified Fig. 2/4 above - C (person having ordinary skill in the art would recognize element D is a type of air outlet for element B as shown and as described in Col. 2, Lines 11-19 - “…Air compressed by the auxiliary compressor stages may be discharged from the casings 42 and 44 into one or more intercoolers 50 and thence to the duct 52 leading to the carburetor 54…”)) for the second compressor (Modified Fig. 2/4 above - B), wherein the air outlet (Modified Fig. 2/4 above - C) for the first compressor (Modified Fig. 2/4 above - A) is parallel with the air outlet (Modified Fig. 2/4 above- D) for the second outlet (Modified Fig. 2/4 above - B)(see Modified Fig. 2/4 above - element C is shown in parallel arrangement with element D and as described in Col. 2, Lines 11- 19 - “…Air compressed by the auxiliary compressor stages bay be discharged from the casings 42 and 44 and into one or more intercoolers 50 and thence to duct 52 leading to the carburetor 56…” (description of parallel operation)).
Re claim 4:
Wells discloses the supercharger (Col. 1, Line 39 - “auxiliary supercharger stage”) of claim 1 (as described above), wherein the first compressor (Modified Fig. 2/4 above - A) has a first housing (42, casing - Col. 2, Line 8 (a type of first housing as shown in Figs. 2 and 4)) defining a first volute (172, scroll - Col. 3, Line 72 (a type of first volute)) and the second compressor (Modified Figs. 2/4 above - B) has a second housing (44, casing - Col. 2, Lines 8-9 (a type of second housing as shown in Figs. 2 and 4)) defining a second volute (173, scroll - Col. 3, Line 72 (a type of second volute)), wherein the first (172) and second volutes (173) are substantially mirror images with respect to a plane (see Fig. 4 at element 64 - a type of plane exists through the center of element 64 which bisects the length of element 110 and which is parallel with the openings of element 43 and 45) bisecting the axial direction (see Fig. 4 at element 110 - a type of axial direction of element 110 is shown along its length) of the shaft (110)(see Modified Fig. 2/4 above - the entirety of elements A and B, including elements 172 and 173, are shown as substantially mirror images with respect to the type of plane through the center of element 64 (described above)).
Re claim 5:
Wells discloses the supercharger (Col. 1, Line 39 - “auxiliary supercharger stage”) of claim 1 (as described above), wherein the first compressor wheel (104) is substantially a mirror image of the second compressor wheel (106) with respect to a plane (see Fig. 4 at element 64 - a type of plane exists through the center of element 64 which bisects the length of element 110 and which is parallel with the openings of element 43 and 45) bisecting the axial direction (see Fig. 4 at element 110 - a type of axial direction of element 110 is shown along its length) of the shaft (110)(see Modified Fig. 2/4 above - the entirety of elements A and B, including elements 104 and 106, are shown as substantially mirror images with respect to the type of plane through the center of element 64 (described above)).
Re claim 6:
Wells discloses the supercharger (Col. 1, Line 39 - “auxiliary supercharger stage”) of claim 2 (as described above), further comprising an air outlet (Modified Fig. 2/4 above - C (person having ordinary skill in the art would recognize element C is a type of air outlet for element A as shown and as described in Col. 2, Lines 11-19 - “…Air compressed by the auxiliary compressor stages may be discharged from the casings 42 and 44 into one or more intercoolers 50 and thence to the duct 52 leading to the carburetor 54…”)) for the first compressor (Modified Fig. 2/4 above - A) and an air outlet (Modified Fig. 2/4 above - C (person having ordinary skill in the art would recognize element D is a type of air outlet for element B as shown and as described in Col. 2, Lines 11-19 - “…Air compressed by the auxiliary compressor stages may be discharged from the casings 42 and 44 into one or more intercoolers 50 and thence to the duct 52 leading to the carburetor 54…”)) for the second compressor (Modified Fig. 2/4 above - B), wherein the air outlet (Modified Fig. 2/4 above - C) for the first compressor (Modified Fig. 2/4 above - A) is parallel with the air outlet (Modified Fig. 2/4 above- D) for the second outlet (Modified Fig. 2/4 above - B)(see Modified Fig. 2/4 above - element C is shown in parallel arrangement with element D and as described in Col. 2, Lines 11- 19 - “…Air compressed by the auxiliary compressor stages bay be discharged from the casings 42 and 44 and into one or more intercoolers 50 and thence to duct 52 leading to the carburetor 56…” (description of parallel operation)). 
Re claim 7:
Wells discloses the supercharger (Col. 1, Line 39 - “auxiliary supercharger stage”) of claim 6 (as described above), wherein the first compressor (Modified Fig. 2/4 above - A) has a first housing (42, casing - Col. 2, Line 8 (a type of first housing as shown in Figs. 2 and 4)) defining a first volute (172, scroll - Col. 3, Line 72 (a type of first volute)) and the second compressor (Modified Figs. 2/4 above - B) has a second housing (44, casing - Col. 2, Lines 8-9 (a type of second housing as shown in Figs. 2 and 4)) defining a second volute (173, scroll - Col. 3, Line 72 (a type of second volute)), wherein the first (172) and second volutes (173) are substantially mirror images with respect to a plane (see Fig. 4 at element 64 - a type of plane exists through the center of element 64 which bisects the length of element 110 and which is parallel with the openings of element 43 and 45) bisecting the axial direction (see Fig. 4 at element 110 - a type of axial direction of element 110 is shown along its length) of the shaft (110)(see Modified Fig. 2/4 above - the entirety of elements A and B, including elements 172 and 173, are shown as substantially mirror images with respect to the type of plane through the center of element 64 (described above)).
Re claim 8:
Wells discloses the supercharger (Col. 1, Line 39 - “auxiliary supercharger stage”) of claim 7 (as described above), wherein the first compressor wheel (104) is substantially a mirror image of the second compressor wheel (106) with respect to a plane (see Fig. 4 at element 64 - a type of plane exists through the center of element 64 which bisects the length of element 110 and which is parallel with the openings of element 43 and 45) bisecting the axial direction (see Fig. 4 at element 110 - a type of axial direction of element 110 is shown along its length) of the shaft (110)(see Modified Fig. 2/4 above - the entirety of elements A and B, including elements 104 and 106, are shown as substantially mirror images with respect to the type of plane through the center of element 64 (described above)).
Re claim 9:
Wells discloses a supercharged internal combustion engine system (Figs. 1-4 (a type of supercharged internal combustion engine system as shown and as described in Col. 1, Lines 48-54)), comprising: 
an internal combustion engine (22, aircraft engine - Col. 1, Line 50 (a type of internal combustion engine as shown in Fig. 1 and as described in Col. 1, Lines 48-54)); 
a first compressor (Modified Fig. 2/4 above - A (person having ordinary skill in the art would recognize element A as a type of first compressor as described in Col. 2, Lines 7-19)) having a first compressor wheel (104, impeller - Col. 3, Line 7 (a type of first compressor wheel as shown in Fig. 4)) fixed on a rotatable shaft (110, shaft assembly - Col. 3, Line 10 (a type of rotatable shaft as shown in Fig. 4 and as described in Col. 3, Lines 6-21))(see Fig. 4 and Col. 3, Lines 6-21 - “…impellers 104 and 106 are mounted on opposite ends of a shaft assembly 110…”); 
a second compressor (Modified Fig. 2/4 above - B (person having ordinary skill in the art would recognize element B as a type of second compressor as described in Col. 2, Lines 7-19)) having a second compressor wheel (106, impeller - Col. 3, Line 7 (a type of second compressor wheel as shown in Fig. 4)) fixed on the rotatable shaft (110)( see Fig. 4 and Col. 3, Lines 6-21 - “…impellers 104 and 106 are mounted on opposite ends of a shaft assembly 110…”); and 
a mechanical linkage (64, accessory drive shaft - Col. 2, Lines 24-25 (a type of mechanical linkage as shown in Fig. 4 and as described in Col. 2, Line 40 - Col. 3, Line 8)) for transmitting power from the engine (22) to the rotatable shaft (110)(see Figs. 1 and 4 and Col. 2, Line 23 - Col. 3, Line 21 - “…the impeller 62 for the main supercharger stage is driven from the accessory drive shaft 64 which is connected to the crankshaft 66…the drive for the auxiliary stage impellers 104 and 106 is from the same gear 78 that drives the main impeller…”).
Re claim 10:
Wells discloses the system (Figs. 1-4) of claim 9 (as described above), further comprising conduit (52, duct - Col. 2, Line 17) for combining and conveying compressed air from the first compressor (Modified Fig. 2/4 above - A) and the second compressor (Modified Fig. 2/4 above - B) to an air intake manifold (see Figs. 1-3 at elements 26 and 94 (element 94 is identified in Fig. 3 and is shown abutted to element 38, and per Col. 2, Lines 49-52 connects to element 26, and in Figs. 1-2 element 26 is shown as a type of manifold feeding the plurality of cylinders 30)) of the engine (22)(see Figs. 1-4 and Col. 2, Lines 11-19 (compressed air of auxiliary compressor stages described combining and feeding main supercharger stage which is shown feeding element 22 through a type of intake manifold)).
Re claim 11:
Wells discloses the system (Figs. 1-4) of claim 9 (as described above), further comprising an air inlet (43, opening - Col. 2, Line 13 (a type of air inlet for element A (Modified Figs. 2/4 above) as described in Col. 2, Lines 11-19)) for the first compressor (Modified Fig. 2/4 above - A) and an air inlet (45, opening - Col. 2, Line 13 (a type of air inlet for element B (Modified Figs. 2/4 above) as described in Col. 2, Lines 11-19)) for the second compressor (Modified Fig. 2/4 above - B), wherein the air inlet (43) for the first compressor (Modified Fig. 2/4 above - A) is parallel with the air inlet (45) for the second compressor (Modified Fig. 2/4 above - B)(see Figs. 1, 2, 4 and Col. 2, Lines 11-19 - “…Air enters the supercharger casings through ducts 46 and 48, Fig. 1, communicating with the centrally located openings 43 and 45, Fig. 4, in the casings 42 and 44…” (elements 43 and 45 are shown in parallel arrangement and description is that of parallel flow)).
Re claim 12:
Wells discloses the system (Figs. 1-4) of claim 9 (as described above), further comprising an air outlet (Modified Fig. 2/4 above - C (person having ordinary skill in the art would recognize element C is a type of air outlet for element A as shown and as described in Col. 2, Lines 11-19 - “…Air compressed by the auxiliary compressor stages may be discharged from the casings 42 and 44 into one or more intercoolers 50 and thence to the duct 52 leading to the carburetor 54…”)) for the first compressor (Modified Fig. 2/4 above - A) and an air outlet (Modified Fig. 2/4 above - C (person having ordinary skill in the art would recognize element D is a type of air outlet for element B as shown and as described in Col. 2, Lines 11-19 - “…Air compressed by the auxiliary compressor stages may be discharged from the casings 42 and 44 into one or more intercoolers 50 and thence to the duct 52 leading to the carburetor 54…”)) for the second compressor (Modified Fig. 2/4 above - B), wherein the air outlet (Modified Fig. 2/4 above - C) for the first compressor (Modified Fig. 2/4 above - A) is parallel with the air outlet (Modified Fig. 2/4 above- D) for the second outlet (Modified Fig. 2/4 above - B)(see Modified Fig. 2/4 above - element C is shown in parallel arrangement with element D and as described in Col. 2, Lines 11- 19 - “…Air compressed by the auxiliary compressor stages bay be discharged from the casings 42 and 44 and into one or more intercoolers 50 and thence to duct 52 leading to the carburetor 56…” (description of parallel operation)).
Re claim 13:
Wells discloses the system (Figs. 1-4) of claim 9 (as described above), wherein the first compressor (Modified Fig. 2/4 above - A) has a first housing (42, casing - Col. 2, Line 8 (a type of first housing as shown in Figs. 2 and 4)) defining a first volute (172, scroll - Col. 3, Line 72 (a type of first volute)) and the second compressor (Modified Figs. 2/4 above - B) has a second housing (44, casing - Col. 2, Lines 8-9 (a type of second housing as shown in Figs. 2 and 4)) defining a second volute (173, scroll - Col. 3, Line 72 (a type of second volute)), wherein the first (172) and second volutes (173) are substantially mirror images with respect to a plane (see Fig. 4 at element 64 - a type of plane exists through the center of element 64 which bisects the length of element 110 and which is parallel with the openings of element 43 and 45) bisecting the axial direction (see Fig. 4 at element 110 - a type of axial direction of element 110 is shown along its length) of the shaft (110)(see Modified Fig. 2/4 above - the entirety of elements A and B, including elements 172 and 173, are shown as substantially mirror images with respect to the type of plane through the center of element 64 (described above)).
Re claim 14:
Wells discloses the system (Figs. 1-4) of claim 9 (as described above), wherein the first compressor wheel (104) is substantially a mirror image of the second compressor wheel (106) with respect to a plane (see Fig. 4 at element 64 - a type of plane exists through the center of element 64 which bisects the length of element 110 and which is parallel with the openings of element 43 and 45) bisecting the axial direction (see Fig. 4 at element 110 - a type of axial direction of element 110 is shown along its length) of the shaft (110)(see Modified Fig. 2/4 above - the entirety of elements A and B, including elements 104 and 106, are shown as substantially mirror images with respect to the type of plane through the center of element 64 (described above)).
Re claim 15:
Wells discloses the system (Figs. 1-4) of claim 12 (appears intended to be claim 11, see objection above)(as described above), further comprising an air outlet (Modified Fig. 2/4 above - C (person having ordinary skill in the art would recognize element C is a type of air outlet for element A as shown and as described in Col. 2, Lines 11-19 - “…Air compressed by the auxiliary compressor stages may be discharged from the casings 42 and 44 into one or more intercoolers 50 and thence to the duct 52 leading to the carburetor 54…”)) for the first compressor (Modified Fig. 2/4 above - A) and an air outlet (Modified Fig. 2/4 above - C (person having ordinary skill in the art would recognize element D is a type of air outlet for element B as shown and as described in Col. 2, Lines 11-19 - “…Air compressed by the auxiliary compressor stages may be discharged from the casings 42 and 44 into one or more intercoolers 50 and thence to the duct 52 leading to the carburetor 54…”)) for the second compressor (Modified Fig. 2/4 above - B), wherein the air outlet (Modified Fig. 2/4 above - C) for the first compressor (Modified Fig. 2/4 above - A) is parallel with the air outlet (Modified Fig. 2/4 above- D) for the second outlet (Modified Fig. 2/4 above - B)(see Modified Fig. 2/4 above - element C is shown in parallel arrangement with element D and as described in Col. 2, Lines 11- 19 - “…Air compressed by the auxiliary compressor stages bay be discharged from the casings 42 and 44 and into one or more intercoolers 50 and thence to duct 52 leading to the carburetor 56…” (description of parallel operation)).
Re claim 16:
Wells discloses the system (Figs. 1-4) of claim 13 (appears intended to be claim 15, see objection above)(as described above), wherein the first compressor (Modified Fig. 2/4 above - A) has a first housing (42, casing - Col. 2, Line 8 (a type of first housing as shown in Figs. 2 and 4)) defining a first volute (172, scroll - Col. 3, Line 72 (a type of first volute)) and the second compressor (Modified Figs. 2/4 above - B) has a second housing (44, casing - Col. 2, Lines 8-9 (a type of second housing as shown in Figs. 2 and 4)) defining a second volute (173, scroll - Col. 3, Line 72 (a type of second volute)), wherein the first (172) and second volutes (173) are substantially mirror images with respect to a plane (see Fig. 4 at element 64 - a type of plane exists through the center of element 64 which bisects the length of element 110 and which is parallel with the openings of element 43 and 45) bisecting the axial direction (see Fig. 4 at element 110 - a type of axial direction of element 110 is shown along its length) of the shaft (110)(see Modified Fig. 2/4 above - the entirety of elements A and B, including elements 172 and 173, are shown as substantially mirror images with respect to the type of plane through the center of element 64 (described above)).
Re claim 17:
Wells discloses the system (Figs. 1-4) of claim 14 (appears intended to be claim 16, see objection above)(as described above), wherein the first compressor wheel (104) is substantially a mirror image of the second compressor wheel (106) with respect to a plane (see Fig. 4 at element 64 - a type of plane exists through the center of element 64 which bisects the length of element 110 and which is parallel with the openings of element 43 and 45) bisecting the axial direction (see Fig. 4 at element 110 - a type of axial direction of element 110 is shown along its length) of the shaft (110)(see Modified Fig. 2/4 above - the entirety of elements A and B, including elements 104 and 106, are shown as substantially mirror images with respect to the type of plane through the center of element 64 (described above)).
Re claim 18:
Wells discloses the system (Figs. 1-4) of claim 17 (as described above), further comprising conduit (52, duct - Col. 2, Line 17) for combining and conveying compressed air from the first compressor (Modified Fig. 2/4 above - A) and the second compressor (Modified Fig. 2/4 above - B) to the air intake manifold (see Figs. 1-3 at elements 26 and 94 (element 94 is identified in Fig. 3 and is shown abutted to element 38, and per Col. 2, Lines 49-52 connects to element 26, and in Figs. 1-2 element 26 is shown as a type of manifold feeding the plurality of cylinders 30))(see Figs. 1-4 and Col. 2, Lines 11-19 (compressed air of auxiliary compressor stages described combining and feeding main supercharger stage which is shown feeding element 22 through a type of intake manifold)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al. (U.S. 7,107,973) discloses a supercharger (14) comprising a first compressor (29), a second compressor (30), and a mechanical linkage (12) that includes a belt (22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/30/22